
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.36


EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into on May 14, 2003, by and between Oren G.
Shaffer (the "Executive") and Qwest Services Corporation, a Colorado corporation
(the "Company").

WITNESSETH THAT:

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

        1.    Employment.    Subject to the terms of this Agreement, the Company
hereby agrees to employ the Executive commencing on July 8, 2002 (the "Effective
Date") as its Vice Chairman and Chief Financial Officer during the Agreement
Term (as defined below), with the authority, responsibilities and duties
customarily exercised by a person holding that position. Executive shall perform
such duties and bear such responsibilities as may be determined from time to
time by the Company's Chief Executive Officer, commensurate with his position.
The Executive shall report directly to the Chief Executive Officer. The
"Agreement Term" shall be the period beginning on the Effective Date and ending
on the second anniversary of the Effective Date, subject to earlier termination
as provided herein; provided, however, that the Agreement Term will be
automatically extended by twelve months on the first anniversary of the
Effective Date and on each anniversary thereof, unless one party to this
Agreement provides written notice of non-renewal to the other party at least
90 days prior to the date of such automatic extension. The Executive shall
perform his duties and responsibilities primarily at the Company's offices in
Denver, Colorado and shall purchase and maintain a residence in the Denver,
Colorado metropolitan area.

        2.    Performance of Duties.    (a) The Executive agrees that during his
employment with the Company, he shall devote substantially his full business
time, energies and talents to serving as its Vice Chairman and Chief Financial
Officer and that he shall perform his duties faithfully and efficiently subject
to the directions of the Chief Executive Officer. Notwithstanding the foregoing
provisions of this Section 2, the Executive may (i) serve as a director, trustee
or officer or otherwise participate in not-for-profit educational, welfare,
social, religious and civic organizations and (ii) acquire passive investment
interests in one or more entities; provided that such activities described in
clauses (i), and (ii) do not materially inhibit or interfere with the
performance of the Executive's duties under this Agreement.

        (b)   The Executive represents and warrants that, after the review of
his personal files and consultation with his attorney, he has the full right and
authority to enter into this Agreement and to render the services as required
under this Agreement, and that by signing this Agreement and rendering such
services he is not breaching any contract or legal obligation he owes to any
third party.

        (c)   The Executive understands that as "Vice Chairman," he is an
officer of the Company and not of its Board of Directors. The Executive shall
not be a member of the Company's Board of Directors. As Vice Chairman, Executive
shall be entitled to the perquisites and other benefits similar to those
available to executive vice presidents of the Company, except as expressly set
forth herein.

        3.    Stock Option Awards.    The Executive shall be granted options
under the Company's Equity Incentive Plan, as amended, to acquire shares of the
Company's common stock ("Common Stock") in accordance with the following:

        (a)   On the Effective Date, the Executive was granted non-qualified
options to acquire 2,000,000 shares of Common Stock. The option has a ten-year
term commencing on the Effective Date, subject to earlier termination as
provided in subparagraph (e) below upon termination of employment.

        (b)   The option price ("Option Price") with respect to the two million
(2,000,000) share option granted on the Effective Date is $2.10 per share, the
closing price on the Effective Date for sales of shares of Common Stock on the
New York Stock Exchange. Upon the exercise of any such options, the Option Price
with respect thereto shall be payable in accordance with the terms and
conditions of the Company's Equity Incentive Plan.

        (c)   In the event of any change in corporate capitalization, such as a
stock split, or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes with
the definition of such term in Section 368 of the Internal Revenue Code) or any
partial or complete liquidation of the Company, the number and class of shares
subject to options awarded or to be awarded in accordance with subparagraph
(a) above, and the Option Price for such options under subparagraph (b) above,
shall be adjusted in accordance with the provisions of the Company's Equity
Incentive Plan to prevent dilution of the Executive's rights.

        (d)   The options relating to 2,000,000 shares of Common Stock granted
on the Effective Date in accordance with subparagraph 3(a) above shall become
vested and exercisable at the rate of 25% of the total shares covered by the
option per year on each anniversary of the Effective Date. To the extent not
previously vested, all equity issued to Executive pursuant to the Company's
Equity Incentive Plan or any successor plan shall become fully vested and
exercisable on the earlier of a Change in Control (as defined in subparagraph
6(d)(vi) below) or the Executive's termination of employment by reason of death,
Disability (as defined in subparagraph 6(a) below), termination by the Company
without Cause (as defined in subparagraph 6(b) below), Constructive Discharge
(as defined in subparagraph 6(d) below), or in the event that the Company does
not renew this Agreement in accordance with the provisions of subparagraph 1(a).
To the extent not previously vested, all such options shall be immediately
forfeited in the event of a termination of the Executive's employment for Cause
or upon the Executive's resignation from the employ of the Company (other than
pursuant to a Constructive Discharge or by reason of a Disability).

        (e)   In the event that the Executive resigns from the employ of the
Company (other than pursuant to a Constructive Discharge or by reason of a
Disability), or is terminated by the Company for Cause, any vested option or
unexercised portion thereof granted under subparagraph (a) above may be
exercised, to the extent such option would have been exercisable by the
Executive on the date on which the Executive ceased to be an employee, within
three months of such date, but in no event later than the date of expiration of
the term of the option. In the event of a termination of the Executive's
employment by the Company without Cause or by the Executive by reason of a
Constructive Discharge, or in the event that the Company does not renew this
Agreement in accordance with the provisions of subparagraph 1(a), any such
vested option shall be exercisable for six (6) years following such date of
termination of employment, but in no event later than the expiration of the term
of the option. In the event of termination of employment due to the death or
Disability of the Executive while an employee of the Company or in the event of
death within not more than three months after the date on which the Executive
ceases to be an employee, any such option or unexercised portion thereof may be
exercised, to the extent exercisable at the date on which the Executive ceased
to be an employee, by the Executive or the Executive's personal representatives,
heirs or legatees at any time prior to six (6) years after the date on which the
Executive ceased to be an employee, but in no event later than the date of the
expiration of the term of the option.

        (f)    Options granted in accordance with subparagraph (a) above may be
transferred by the Executive to the Executive's spouse, children or
grandchildren ("Immediate Family Members") or to a trust or trusts for the
exclusive benefit of such Immediate Family Members or to a partnership in which
such Immediate Family Members are the only partners.

        (g)   The Company shall take all steps necessary or desirable to
register the shares subject to the foregoing options under an S-8 or other
appropriate form and to list such shares on the New York Stock Exchange.

        4.    Compensation.    Subject to the terms of this Agreement, during
the Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

        (a)   Base Salary. The Executive shall receive a base salary (the "Base
Salary") of $800,000 per annum payable in accordance with the Company's
customary payroll practices for the payment of executive salaries. The
Executive's Base Salary shall be reviewed and may be increased, but not
decreased, annually by the Compensation Committee pursuant to its normal
performance review policies for senior executives, with the first such review
occurring in 2003.

        (b)   Annual Bonus. For each calendar year, the Executive shall be
eligible to receive an annual bonus (the "Annual Bonus") payment in accordance
with the Company's annual bonus plans as in effect from time to time, as
determined in the discretion of the Compensation Committee. The target level for
each Annual Bonus shall not be less than 150% of the Executive's Base Salary for
the year, provided that the Company achieves the applicable financial and
strategic objectives established for the year. The Executive shall receive a
minimum bonus for 2002 of $600,000, payable in January 2003, and shall receive a
minimum bonus for calendar 2003 of $600,000, with the minimum $600,000 bonus for
the first six (6) months of calendar 2003 payable in July 2003. When computing
the Executive's bonus for 2003, the amount payable under the Company's annual
bonus plan for 2003 shall be reduced by the amount received by Executive in
July 2003.

        (c)   Employee Benefits, Fringe Benefits and Perquisites. The Executive
shall be provided with health and other employee benefits, fringe benefits and
perquisites on the same basis as such benefits and perquisites are provided by
the Company from time to time to the Company's other senior executives. To the
extent that it may legally do so without violating the terms of any applicable
plan or policy, or without creating adverse tax consequences for the Company or
other participants in such plans, the Company agrees to waive any waiting
periods for the Executive and the Executive's spouse with respect to group
coverage under its health and welfare benefit plans. Following termination of
employment of the Executive by the Company for any reason other than Cause, if
the lifetime health benefit coverage provided to the Executive under a contract
or other arrangement with another entity is terminated by the unilateral action
of such other entity, without the consent of the Executive, as determined in the
sole discretion of the Company, the Company will provide lifetime continuing
health benefit coverage to the Executive under the terms and conditions of the
Company's health benefit plan coverage for senior executives generally, as in
effect from time to time, provided, however, that if such other lifetime health
benefit coverage for the Executive is later reinstated, the coverage under the
Company's health benefit plan shall cease and the Executive shall promptly
reimburse the Company for any duplication of benefits received by the Executive
or his family.

        (d)   Expense Reimbursement. The Company will reimburse the Executive
for all reasonable expenses incurred by him (i) in connection with the
negotiation and preparation of this Agreement, which reimbursement shall not
exceed $30,000 and (ii) in the performance of his duties in accordance with the
Company's policies applicable to senior executives.

        (e)   Pension Benefits. Subject to the following provisions of this
subparagraph 4(e), the Executive shall be entitled to an aggregate annual
pension benefit from the Company (taking into account the amounts payable under
all qualified and non-qualified pension benefit plans of the Company) commencing
at age 65 equal to the amount Executive would have earned under the Ameritech
Management Pension Plan formula (including nonqualified pension benefits) in
effect at the time of Executive's termination from Ameritech Corporation and SBC
Communications Inc. ("Ameritech"), calculated using service with both Qwest and
Ameritech, minus the annual benefit that would have been payable to the
Executive as a straight life annuity at age 65 from the pension plans maintained
by Ameritech Corporation if he had not previously received a lump sum payment of
such benefits. The Executive shall be entitled to receive the lump sum actuarial
equivalent (determined in accordance with section 417(e)(3) of the Internal
Revenue Code) of the amount determined under the preceding provisions of this
subparagraph as of the January 2nd following his termination of employment for
any reason. In the event of the Executive's death while employed or prior to
receipt of such benefits, such lump sum benefit shall be paid to the beneficiary
or beneficiaries designated by the Executive in writing filed with the Company
or, if no such designation is filed or the designated beneficiary predeceases
the Executive, to his estate. To the extent that the amount payable to the
Executive under the provisions of this subparagraph is not payable under the
Company's qualified and non-qualified pension benefit plans, such amount shall
be paid to the Executive directly by the Company.

        (f)    Vacation. The Executive shall be entitled to be paid vacation at
a rate of 25 days per calendar year during the Agreement Term in accordance with
the plans, policies and programs as in effect generally with respect to other
senior executives of the Company, including limitations, if any, on the
carry-over of accrued but unused vacation time.

        (g)   Private Office. Following Company's termination of Executive's
employment for reasons other than Cause, as defined in subparagraph 4.a.,
Company shall provide Executive with, and shall pay the reasonable costs
associated with, a private office, an executive assistant, telephone services,
and appropriate office and computer equipment, for a period of five years from
the date of the Company's termination of Executive for reasons other than Cause.

        5.    Indemnification.    (a) The Company agrees that if, during or
after his employment, the Executive is made a party, or is threatened to be made
a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive's alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company's certificate of
incorporation or bylaws or resolutions of the Company's Board of Directors or,
if greater, by the laws of the State of Delaware, against all cost, expense,
liability and loss (including, without limitation, attorneys' fees, judgments,
fines, ERISA excise taxes or other liabilities or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity, with respect to acts or omissions which occurred
prior to his cessation of employment with the Company, and shall inure to the
benefit of the Executive's heirs, executors and administrators. The Company
shall advance to the Executive all reasonable costs and expenses incurred by him
in connection with a Proceeding within 20 calendar days after receipt by the
Company of a written request for such advance. Such request shall include an
undertaking by the Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.

        (b)   Neither the failure of the Company (including its Board of
Directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any proceeding concerning payment of
amounts claimed by the Executive under subparagraph 5(a) above that
indemnification of the Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board of
Directors, independent legal counsel or stockholders) that the Executive has not
met such applicable standard of conduct, shall create a presumption that the
Executive has not met the applicable standard of conduct.

        6.    Termination of Employment.    Upon termination of the Executive's
employment for any reason, the Executive or, in the event of death, the
Executive's estate shall be entitled to the Executive's Base Salary prorated
through the date of termination. Any Annual Bonus awarded to the Executive for a
prior award period, but not yet paid to the Executive, and any employee benefits
to which the Executive is entitled by reason of his employment shall be paid to
the Executive or his estate at such time as is provided by the terms of the
applicable Company plan or policy, or the foregoing terms of this Agreement, as
the case may be. If the Executive's employment is terminated during the
Agreement Term, the Executive's right to additional payments and benefits under
this Agreement for the period after his date of termination shall be determined
in accordance with the following provisions of this Section 6.

        (a)   Death or Disability. If the Executive's employment is terminated
by reason of death or by reason of the Executive's Disability, the Executive,
or, in the event of his death, his estate, shall be entitled to a prompt cash
payment of a prorated Annual Bonus for the year in which such termination
occurs, based on the target Annual Bonus for such year. The Executive or the
Company shall be entitled to terminate the Executive's employment because of the
Executive's Disability during the Agreement Term. "Disability" means that the
Executive is disabled within the meaning of the Company's long-term disability
policy or, if there is no such policy in effect, that (i) the Executive has been
substantially unable, for 120 business days within a period of 180 consecutive
business days, to perform the Executive's duties under this Agreement, as a
result of physical or mental illness or injury, and (ii) a physician selected by
the Company or its insurers, and reasonably acceptable to the Executive or the
Executive's legal representative, has determined that the Executive is disabled.
A termination of the Executive's employment by the Company for Disability shall
be communicated to the Executive by written notice, and shall be effective on
the 30th day after receipt of such notice by the Executive (the "Disability
Effective Time"), unless the Executive returns to full-time performance of the
Executive's duties before the Disability Effective Time.

        (b)   Termination for Cause or Voluntary Resignation. If the Executive's
employment is terminated by the Company for Cause or if the Executive
voluntarily resigns from the employ of the Company, other than pursuant to a
Constructive Discharge, or notifies the Company of the non-renewal of this
Agreement in accordance with the provisions of subparagraph 1(a), all payments
and benefits to which the Executive would otherwise be entitled under this
Agreement shall immediately cease, except as otherwise specifically provided
above in Section 4, or in this Section 6 with respect to his prorated Base
Salary through the date of termination, his Annual Bonus, if any, awarded for a
prior award period but not yet paid and his previously earned employee benefits.
For purposes of this Agreement, the term "Cause" shall mean:

        (i)    The Executive is convicted of a felony or any crime involving
moral turpitude; or

        (ii)   A reasonable determination by the Company's Chief Executive
Officer, after giving the Executive notice and an opportunity to be heard, that
(A) the Executive has willfully and continuously failed to perform substantially
his duties as contemplated by Section 2 above (other than such failure resulting
from incapacity due to physical or mental illness), after a written demand for
corrected performance is delivered to the Executive by the Company's Chief
Executive Officer which specifically identifies the manners in which the
Company's Chief Executive Officer believes the Executive has not substantially
performed his duties or (B) the Executive has engaged in gross neglect or gross
misconduct, resulting in material harm to the Company.

        (c)   Termination Without Cause. If the Company terminates the Executive
without Cause, or notifies the Executive of the non-renewal of this Agreement in
accordance with the provisions of subparagraph 1(a), the Executive shall be
entitled to a prompt lump sum cash payment equal to the sum of (i) a prorata
Annual Bonus payment for the year of termination based upon the Executive's
target bonus for such year and (ii) the product of two (2) times the sum of the
Executive's then current Base Salary and Annual Bonus at target. For purposes of
the preceding sentence, the Annual Bonus component shall be based upon the
target bonus for the year of termination. If such termination or notice of
non-renewal occurs within two (2) years after a Change in Control, (A) the
Executive's pension benefits under subparagraph 4(e) above shall be calculated
as if the Executive had two additional years of service at his then Base Salary
and target Annual Bonus and were two years older, and (B) the lump sum payment
referred to in the first sentence of this section 6(c) shall be equal to the sum
of (1) a pro rata Annual Bonus payment for the year of termination based upon
the Executive's target bonus for such year and (2) the product of three
(3) times the sum of the Executive's then current Base Salary and target Annual
Bonus.

        (d)   Resignation for Constructive Discharge. The Executive's voluntary
resignation for Constructive Discharge shall be treated for all purposes of this
Agreement as a termination by the Company without Cause. For purposes of this
Agreement, "Constructive Discharge" shall mean the occurrence of any of the
following circumstances:

        (i)    A reduction by the Company in the Executive's Base Salary or
Annual Bonus target to an amount that is less than required under Section 4
above or the Company's failure to provide the other elements of compensation set
forth in Section 4;

        (ii)   The removal of the Executive from the position of Vice Chairman
and Chief Financial Officer;

        (iii)  Any action by the Company which results in significant diminution
in the Executive's authority, power, responsibilities or duties from those
contemplated by Sections 1 and 2 above, or the assignment to the Executive
without his written consent of any duties inconsistent with the Executive's
position and status as Vice Chairman and Chief Financial Officer of the Company
as contemplated by Sections 1 and 2 above, which action or assignment continues
after written notice thereof and a reasonable opportunity to cure of not less
than fifteen (15) days has been given by the Executive to the Company;

        (iv)  The failure of the Company to obtain a satisfactory agreement from
any successor, assignee, or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder in accordance with the
requirements of Section 13 below, unless such liabilities, obligations and
duties of the Company are automatically assumed by any such successor, assignee
or transferee by operation of law;

        (v)   Any other breach by the Company of any of its material obligations
to the Executive under this Agreement, which breach continues after written
notice thereof and a reasonable opportunity to cure of not less than thirty
(30) days has been given by the Executive to the Company; or

        (vi)  Occurrence of a Change in Control of the Company, which means the
first to occur of:

        (A)  Any "person" (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), excluding for
this purpose, the Company or any subsidiary of the Company, any person who on
the Effective Date is the "beneficial owner" as defined in Rule 13d-3 under the
Exchange Act of 15% or more of the combined voting power of the Company's then
outstanding securities (a "15% Shareholder") or any employee benefit plan of the
Company or any subsidiary of the Company, or any person or entity organized,
appointed or established by the Company for or pursuant to the terms of any such
plan which acquires beneficial ownership of voting securities of the Company, is
or becomes the beneficial, directly or indirectly of securities of the Company
representing 20% or more of the combined voting power of the Company's then
outstanding securities; provided, however, that no Change in Control will be
deemed to have occurred unless the person acquiring such 20% or more combined
voting power owns more of the combined voting power of the Company's then
outstanding securities than a 15% Shareholder then owns; and provided further
that no Change in Control will be deemed to have occurred as a result of a
change in ownership percentage resulting solely from an acquisition of
securities by the Company; and provided further that no Change in Control will
be deemed to have occurred if a person inadvertently acquires an ownership
interest in 20% or more but then promptly reduces that ownership interest below
20%.

        (B)  During any two consecutive years (not including any period
beginning prior to the Effective Date), individuals who at the beginning of such
two-year period constitute the Board and any new director (except for a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described elsewhere in this definition of Change in
Control) whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (such
individuals and any such new director, the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board;

        (C)  Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, by reason of
such ownership of the Company's voting securities immediately before the
Business Combination, directly or indirectly, more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the company resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the outstanding voting securities of the Company;
(ii) no person (excluding a 15% Shareholder, any company resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such company resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then combined
voting power of the then outstanding voting securities of such company except to
the extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the board of directors of the
company resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or

        (D)  Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        7.    Benefit Plans.    If, for any period during which the Executive is
entitled to continued benefits under this Agreement, the Company reasonably
determines that the Executive cannot participate in any benefit plan because he
is not actively performing services for the Company or is otherwise not eligible
for coverage, then, in lieu of providing benefits under any such plan, the
Company shall provide comparable benefits or the cash equivalent of the cost
thereof (after taking into account all tax consequences thereof to the Executive
and the Executive's dependents as the case may be) to the Executive and, if
applicable, the Executive's dependents through other arrangements

        8.    Special Tax Provision.    

        (a)   Anything in this Agreement to the contrary notwithstanding, in the
event that the Executive receives any amount or benefit (collectively, the
"Covered Payments") (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a change of ownership or effective control covered by
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the "Code")
or any person affiliated with the Company or such person) that is or becomes
subject to the excise tax imposed by or under Section 4999 of the Code (or any
similar tax that may hereafter be imposed) and/or any interest or penalties with
respect to such excise tax (such excise tax, together with such interest and
penalties, is hereinafter collectively referred to as the "Excise Tax") by
reason of the application of Section 280G(b)(2) of the Code, the Company shall
pay to the Executive an additional amount (the "Tax Reimbursement Payment") such
that after payment by the Executive of all taxes (including, without limitation,
any interest or penalties and any Excise Tax imposed on or attributable to the
Tax Reimbursement Payment itself), the Executive retains an amount of the Tax
Reimbursement Payment equal to the sum of (i) the amount of the Excise Tax
imposed upon the Covered Payments, and (ii) without duplication, an amount equal
to the product of (A) any deductions disallowed for federal, state or local
income tax purposes because of the inclusion of the Tax Reimbursement Payment in
Executive's adjusted gross income, and (B) the highest applicable marginal rate
of federal, state or local income taxation, respectively, for the calendar year
in which the Tax Reimbursement Payment is made or is to be made. The intent of
this Section 8 is that after the Executive pays federal, state and local income
taxes and any payroll taxes, the Executive will be in the same position as if
the Executive were not subject to the Excise Tax under Section 4999 of the Code
and did not receive the extra payments pursuant to this Section 8, and this
Section 8 shall be interpreted accordingly.

        (b)   Except as otherwise provided in subparagraph 8(a), for purposes of
determining whether any of the Covered Payments will be subject to the Excise
Tax and the amount of such Excise Tax, such Covered Payments will be treated as
"parachute payments" (within the meaning of Section 280G(b)(2) of the Code) and
such payments in excess of the Code Section 280(G)(b)(3) "base amount" shall be
treated as subject to the Excise Tax, unless, and except to the extent that, the
Company's independent certified public accountants or legal counsel (reasonably
acceptable to the Executive) appointed by such public accountants (or, if the
public accountants decline such appointment and decline appointing such legal
counsel, such independent certified public accountants as promptly mutually
agreed on in good faith by the Company and the Executive) (the "Accountant"),
deliver a written opinion to the Executive, reasonably satisfactory to the
Executive's legal counsel, that, in the event such reporting position is
contested by the Internal Revenue Service, there will be a more likely than not
chance of success with respect to a claim that the Covered Payments (in whole or
in part) do not constitute "parachute payments," represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4) of the Code) in excess of the "base amount" allocable to such
reasonable compensation, or such "parachute payments" are otherwise not subject
to such Excise Tax (with appropriate legal authority, detailed analysis and
explanation provided therein by the Accountant); and the value of any Covered
Payments which are non-cash benefits or deferred payments or benefits shall be
determined by the Accountant in accordance with the principles of Section 280G
of the Code.

        (c)   For purposes of determining the amount of the Tax Reimbursement
Payment, the Executive shall be deemed to pay federal, state and/or local income
taxes at the highest applicable marginal rate of income taxation for the
calendar year in which the Tax Reimbursement Payment is made or is to be made,
and to have otherwise allowable deductions for federal, state and local income
tax purposes at least equal to those disallowed due to the including of the Tax
Reimbursement Payment in the Executive's adjusted gross income.

(d)    (1)    (A)    In the event that prior to the time the Executive has filed
any of the Executive's tax returns for a calendar year in which Covered Payments
are made, the Accountant determines, for any reason whatsoever, the correct
amount of the Tax Reimbursement Payment to be less than the amount determined at
the time the Tax Reimbursement Payment was made, the Executive shall repay to
the Company, at the time that the amount of such reduction in the Tax
Reimbursement Payment is determined by the Accountant, the portion of the prior
Tax Reimbursement Payment attributable to the Excise Tax and federal, state and
local income taxes imposed on the portion of the Tax Reimbursement Payment being
repaid by the Executive, using the assumptions and methodology utilized to
calculate the Tax Reimbursement Payment (unless manifestly erroneous)), plus
interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code.

        (B)  In the event that the determination set forth in (A) above is made
by the Accountant after the filing by the Executive of any of the Executive's
tax returns for a calendar year in which Covered Payments are made, the
Executive shall file at the request of the company an amended tax return in
accordance with the Accountant's determination, but no portion of the Tax
Reimbursement Payment shall be required to be refunded to the Company until
actual refund or credit of such portion has been made to the Executive, and
interest payable to the Company shall not exceed the interest received or
credited to the Executive by such tax authority for the period it held such
portion (less any tax the Executive must pay on such interest and which the
Executive is unable to deduct as a result of payment of the refund).

        (C)  In the event that the Executive receives a refund pursuant to
(B) above and repays such amount to the Company, the Executive shall thereafter
file for any refunds or credits that may be due to Executive by reason of the
repayments to the Company. The Executive and the Company shall mutually agree
upon the course of action, if any, to be pursued (which shall be at the expense
of the Company) if the Executive's claim for such refund or credit is denied.

        (2)   In the event that the Excise Tax is later determined by the
Accountant or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time a Tax Reimbursement Payment was made (including by
reason of any payment the existence or amount of which could not be determined
at the time of the earlier Tax Reimbursement Payment), the Company shall make an
additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalties payable with respect to such excess) once the amount of
such excess is finally determined.

        (3)   In the event of any controversy with the Internal Revenue Service
(or other taxing authority) under this Section 8, subject to the second sentence
of subparagraph (1)(C) above, Executive shall permit the Company to control
issues related to this Section 8 (at its expense), provided that such issues do
not potentially materially adversely affect the Executive, but the Executive
shall control any other issues. In the event the issues are interrelated, the
Executive and the Company shall in good faith cooperate so as not to jeopardize
resolution of either issue. In the event of any conference with any taxing
authority as to the Excise Tax or associated income taxes, the Executive shall
permit the representative of the Company to accompany the Executive, and the
Executive and his representative shall cooperate with the Company and its
representative.

        (4)   With regard to any initial filing for a refund or any other action
required pursuant to this Section 8 (other than by mutual agreement) or, if not
required, agreed to by the Company and the Executive, the Executive shall
cooperate fully with the Company, provided that the foregoing shall not apply to
actions that are provided herein to be at the Executive's sole discretion.

        (e)   The Tax Reimbursement Payment, or any portion thereof, payable by
the Company shall be paid not later than the fifth day following the
determination by the Accountant, and any payment made after such fifth day shall
bear interest at the rate provided in Code Section 1274(b)(2)(B) to the extent
and for the period after such fifth day that Executive has an obligation to make
payment or estimated payment of the Excise Tax. The Company shall use its best
efforts to cause the Accountant to promptly deliver the initial determination
required hereunder with respect to Covered Payments paid or payable in any
calendar year; if the Accountant's determination is not delivered within ninety
(90) days after Covered Payments are paid or distributed, the Company shall pay
the Executive the Tax Reimbursement Payment set forth in an opinion from counsel
recognized as knowledgeable in the relevant areas selected by Executive, and
reasonably acceptable to the Company, within five (5) days after delivery of
such opinion. The Company may withhold from the Tax Reimbursement Payment and
deposit into applicable taxing authorities such amounts as they are required to
withhold by applicable law. To the extent that the Executive is required to pay
estimated or other taxes on amounts received by the Executive beyond any
withheld amounts, the Executive shall promptly make such payments. The amount of
such payment shall be subject to later adjustment in accordance with the
determination of the Accountant as provided herein.

        (f)    The Company shall be responsible for (i) all charges of the
Accountant, (ii) if subparagraph (e) is applicable, the reasonable charges for
the opinion given by the Executive's legal counsel, and (iii) all reasonable
charges in connection with the preparation and filing of any amended tax returns
on behalf of the Executive required by the Company, required hereunder, or
required by applicable law. The Company shall gross-up for tax purposes any
income to the Executive arising pursuant to this subparagraph (f) so that the
economic effect to the Executive is the same as if the benefits were provided on
a non-taxable basis.

        The Executive and the Company shall mutually agree on and promulgate
further guidelines in accordance with this Section 8 to the extent that, if any,
necessary to effect the reversal of excessive or shortfall Tax Reimbursement
Payments. The foregoing shall not in any way be inconsistent with subparagraph
8(d)(1)(C).

        9.    No Mitigation; No Offset.    In the event of any termination of
employment, the Executive shall be under no obligation to seek other employment
and there shall be no offset against amounts due the Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain.

        10.    Confidential Information.    The Executive agrees that, during
his employment by the Company and at all times thereafter, he shall hold in a
fiduciary capacity for the benefit of the Company all proprietary secret or
confidential information, knowledge or data relating to the Company or any of
its subsidiaries or affiliates, and their respective businesses, which shall
have been obtained by the Executive during the Executive's employment by the
Company or during his consultation with the Company after his termination of
employment, and which shall not be or become public knowledge (other than by
acts by the Executive or representatives of the Executive in violation of this
Agreement). Except in the good faith performance of his duties for the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.

        11.    Protective Covenants.    For a period of two years following the
termination of Executive's employment for any reason, the Executive shall not,
without the written consent of the Board, directly or indirectly,

        (a)   engage or be interested in (as owner, partner, stockholder,
employee, director, officer, agent, consultant or otherwise), with or without
compensation, any business which is in direct competition with the Company or of
any of its subsidiaries in the telecommunications business;

        (b)   hire any person who was employed by the Company or any of its
subsidiaries or affiliates (other than persons employed in a clerical or other
non-professional position) within the six-month period preceding the date of
such hiring; or

        (c)   solicit, entice, persuade or induce any person or entity doing
business with the Company and its subsidiaries or affiliates, to terminate such
relationship or to refrain from extending or renewing the same. Nothing in
subparagraph (a) above, will prohibit the Executive from acquiring or holding
not more than one percent of any class of publicly traded securities of any such
business; provided that such securities entitle the Executive to no more than
one percent of the total outstanding votes entitled to be cast by security
holders of such business in matters on which such security holders are entitled
to vote.

        12.    Remedies.    The Executive agrees that the restrictions set forth
in Sections 10 and 11 hereof are reasonable and necessary to protect the legal
interests of the Company. The Executive further agrees that the Company shall be
entitled to injunctive relief in the event of any actual or threatened breach of
such restrictions.

        13.    Assignability, Binding Nature.    Except as otherwise provided in
this Section, this Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and such assignee or transferee assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a merger or consolidation in which the Company is
not the continuing entity or a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever action it legally can in order to
cause the successor, assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than (i) his rights to compensation and benefits, which may be transferred
only by will or operation of law, and (ii) his rights with respect to options
that may be transferred in accordance with subparagraph 3(g) of this Agreement.

        14.    Amendment.    This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person. So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereto except that in the event of the Executive's Disability so as to
render him incapable of such action, his legal representative may be substituted
for purposes of such amendment.

        15.    Applicable Law.    The provisions of this Agreement shall be
construed in accordance with the internal laws of the State of Colorado, without
regard to the conflict of law provisions of any state.

        16.    Severability.    The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
such provision cannot be appropriately reformed or modified).

        17.    Waiver of Breach.    No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

        18.    Notices.    Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile, or prepaid overnight courier to the parties at the facsimile phone
numbers or addresses set forth below (or such other addresses or facsimile
numbers as shall be specified by the parties by like notice):

to the Company:

Qwest Communications International Inc.
1801 California Street, Suite 5200
Denver, Colorado 80202

Attn: Chairman and Chief Executive Officer; and

General Counsel
Facsimile: (303) 296-2782

or to the Executive:

[Withheld]

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; or, in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone, or otherwise; provided, however, that in no event shall any such
communications be deemed to be given later than the date they are actually
received.

        19.    Arbitration of Disputes and Reimbursement of Legal Costs.    Any
controversy or claim arising out of or relating to this Agreement (or the breach
thereof) shall be settled by final, binding and non-appealable arbitration in
Denver, Colorado by three arbitrators. Subject to the following provisions, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the "Association") then in effect. One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within 30 days of the
appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association and shall be experienced in the resolution of
disputes under employment agreements for CEOs of major corporations. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. If the Executive prevails on any material issue which is the subject
of such arbitration or lawsuit, the Company shall be responsible for all of the
fees of the American Arbitration Association and the arbitrators and any
expenses relating to the conduct of the arbitration (including the Company's and
the Executive's reasonable attorneys' fees and expenses). Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys' fees and expenses) and shall share
the fees of the American Arbitration Association equally.

        20.    Survivorship.    Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

        21.    Entire Agreement.    Except as otherwise noted herein, this
Agreement constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior and contemporaneous agreements,
if any, between the parties relating to the subject matter hereof. Although this
Agreement is being executed by the parties on the date(s) indicated with their
respective signatures below, this Agreement is retroactively effective, as of
July 8, 2002, and each party, by executing the Agreement, expressly acknowledges
and agrees that the other party has acted consistently with his or its duties
and obligations under this Agreement from July 8, 2002, up to the date of the
acknowledging and agreeing party's execution of this Agreement.

        22.    Counterparts.    This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

        IN WITNESS WHEREOF, the Executive as hereunto set his hand, and the
Company has caused this Agreement to be executed in its name and on its behalf,
and its corporate seal to be hereunto affixed, all on the day and year first
above written.


EXECUTIVE:
OREN G. SHAFFER
/s/  OREN G. SHAFFER      

--------------------------------------------------------------------------------


COMPANY:
QWEST SERVICES CORPORATION
By:
 
/s/  FRANK P. POPOFF      

--------------------------------------------------------------------------------

Frank P. Popoff Its:   Chairman of Compensation and Human Resources Committee
ATTEST:
/s/  RICHARD N. BAER      

--------------------------------------------------------------------------------

Secretary






QuickLinks


Exhibit 10.36

